Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 06, 2016

The Court of Appeals hereby passes the following order:

A16A0728. MARION v. THE STATE.

      Following his conviction on numerous counts of aggravated child molestation,
aggravated sodomy, aggravated sexual battery, and cruelty to children in the first
degree, Steven Scott Marion filed a motion for new trial, alleging that he had received
ineffective assistance of counsel. To help support his ineffective assistance claim,
Marion filed a motion seeking an in camera review of the prosecutor’s notes from her
interview of Marion’s oldest daughter. The trial court denied Marion’s motion and
at Marion’s request, certified its order for immediate review. We thereafter granted
Marion’s application for discretionary review. Having now reviewed the appellate
record and the briefs of the parties, we have concluded that the appeal was
improvidently granted. Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             09/06/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.